Citation Nr: 9920468	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  87-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for arthritis of the 
right knee, currently evaluated as 30 percent disabling.  

Entitlement to an increased evaluation for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964 and from February 1965 to May 1978.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 1987 the Board remanded the veteran's claim to 
the RO for additional development of the issue on appeal at 
that time, service connection for a skin disability.  The 
case was again remanded by the Board in June 1989.  While the 
case was in remand status, the issues of entitlement to 
increased evaluations for the veteran's service-connected 
left hip disability, right knee disability and back 
disability arose.  In May 1995, the case was again remanded 
to the RO for additional development.  In February 1997, the 
Board denied the service connection for a skin disability 
issue as well as the increased rating for residuals of a 
total left hip arthroplasty with revision.  The remaining 
issues were remanded to the RO for additional development.  
While the case was in remand status, the RO increased the 
evaluation for a right knee disability from 20 to 30 percent 
disabling.  The case has been returned to the Board and is 
ready for appellate review.  

In addition, during the course of this appeal, the issues of 
entitlement to increased evaluations for the veteran's 
service-connected right hip disability, fracture of the malar 
bone and cervical spine disability arose.  Those issues have 
not been fully developed for appellate review, and the Board 
will not address them further.  

In March 1995, the veteran testified before the undersigned 
Board member in support of his claim.  

In a January 1999 statement, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on unemployability due to service-connected disability.  
This matter is referred to the RO for consideration.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disability is manifested by 
complaints of swelling, popping, clicking and giving way.  
Motion is from 0 to 85 degrees, and there is instability and 
crepitus.  X-rays were noted to show severe destructive 
changes of the right knee.  

3.  The veteran's lumbar spine disability is manifested by 
complaints of constant, dull pain with radiation into the 
buttocks and difficulty ambulating long distances or periods.  
Motion is documented as follows: forward flexion to 30 
degrees, side bending to 15 degrees; extension to 10 degrees; 
and rotation to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 
4.45, 4.59. 4.71(a), Diagnostic Codes 5257, 5260, 5261 
(1998).  

2.  The schedular criteria for a 40 percent evaluation for 
arthritis of the lumbar spine have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  


A Right Knee Disability

Service connection is currently in effect for a right knee 
disability, and a 30 percent rating has been assigned.  
Service connection was originally granted in November 1986 
for a bilateral knee disability and a 10 percent evaluation 
was assigned.  A separate 10 percent rating for the right 
knee was granted in October 1988.  The veteran's 10 percent 
rating remained in effect until February 1993, when a 20 
percent rating was granted.  This was based primarily on a VA 
examination report in May 1992, which showed loose motion of 
the right knee.  

On VA examination in May 1993, the veteran complained of pain 
and swelling of the right knee which was better since using a 
supporting brace and crutches.  Swelling was noted, and 
motion was from 0 to 90 degrees.  The examiner reported that 
there was no evidence of subluxation or lateral instability.  
Arthritis of the right knee was the diagnosis.  

The veteran testified before the undersigned member of the 
Board in March 1995.  He discussed his right knee complaints, 
including instability, loosening, pain, and locking.  A 
complete transcript is of record.  

On VA examination in June 1995, it was noted that the veteran 
had well healed scars about the right knee.  Motion was from 
10 to 100 degrees with complaints of pain.  The examiner 
opined that the veteran's right knee contributed to his 
ambulation problems along with his left hip disability, 
pointing out that it would be difficult to say which 
disability was more problematic.  

On VA examination in March 1997, the veteran complained of 
swelling, popping, clicking and giving way of the right knee.  
Examination showed that the veteran had a marked antalgic 
gait and ambulated with the assistance of Canadian crutches.  
It was noted that he had difficulty ambulating.  Examination 
revealed a 23 cm lateral incision which was well healed and 
non adherent.  Range of motion was from 0 to 85 degrees with 
gross patellofemoral crepitus noted.  It was reported that 
the veteran had 3+ collateral instability and 1+ anterior 
cruciate ligament instability.  X-rays were reported to show 
severe destructive changes of the right knee.  The clinical 
impression was, severe osteoarthritis right knee.  On 
examination of the back that same month, the examiner stated 
that the veteran fatigued with just walking across the clinic 
and could not be stressed on a treadmill because of his 
multiple orthopedic lower extremity disabilities and his 
back.   

The RO has rated the veteran's right knee condition under 38 
C.F.R. § 4.71a, DC 5257, pursuant to which "other" knee 
impairments are evaluated, including those demonstrating 
recurrent subluxation or lateral instability.  Under DC 5257, 
the assignment of a 30 percent rating requires severe knee 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
In the veteran's case, medical examination shows decreased 
motion of the right leg with flexion to 85 degrees (full 
flexion is to 140 degrees, per 38 C.F.R § 4.71a Plate II), 
with crepitance, and ligamentous laxity. Subjectively, the 
veteran has reported that he has pain with some activity and 
giving way of the knee.  The current 30 percent rating is the 
maximum schedular assignment under Diagnostic Code 5257.  

After carefully reviewing the above evidence, the Board 
concludes that the totality of the veteran's symptoms 
describe an impairment of the knee which is not more than 
severe.  Accordingly, an increased schedular evaluation is 
not warranted under DC 5257, and any functional loss which 
might be due to pain is not for consideration under this 
code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under DC 5257 because DC 5257 is not 
predicated on loss of range of motion.)

The Board notes that the veteran's disability may also be 
evaluated on the basis of limitation of motion.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Limitation of flexion of the leg is evaluated pursuant to 38 
C.F.R. § 4.71a, DC 5260, which provides ratings of 0 percent 
where flexion is limited to 60 degrees or more, 10 percent 
with flexion limited to 45 degrees; 20 percent with flexion 
limited to 30 degrees, and 30 percent where flexion of the 
leg is limited to 15 degrees.  Limitation of extension of the 
leg is rated under 38 C.F.R. § 4.71a, DC 5261, which provides 
for ratings of 0 percent where extension is limited to 5 
degrees, 10 percent where extension is limited to 10 degrees, 
and thereafter proceeds incrementally to a maximum rating of 
50 percent where extension is limited to 45 degrees.

The veteran's right knee clearly does not exhibit limitation 
of flexion of the leg to a compensable degree under 
Diagnostic Code 5260, since flexion was documented as to 85 
degrees.  In addition his right knee disability does not 
exhibit limitation of extension to a compensable degree under 
Diagnostic Code 5261 since extension has been documented to 0 
degrees.  Thus an increased rating cannot be assigned under 
these Codes.  

In July 1997, VA's General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under diagnostic codes 5003 (or 5010) and 5257, 
while cautioning that any such rating must be based on 
additional disabling symptomatology. Cf. 38 U.S.C.A. § 4.14 
(rating of same disability under different diagnostic codes 
constitutes "pyramiding," and is to be avoided); Esteban v. 
Brown, 
6 Vet. App. 259, 261-62 (1994) (facial scars entitled to 
separate ratings for both pain and disfigurement).  In this 
case, the veteran's limitation of range of motion is not 
applicable in rating arthritis since motion is not limited to 
a compensable degree.  The Board is persuaded that the 
evidence does not support a finding that a separate 10 
percent rating for traumatic arthritis is appropriate.  

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (1998).  In addition, 
the record does not show that the veteran's surgical scars of 
the right knee are tender, painful, ulcerated, or cause any 
functional impairment.  38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804, 7805 (1998). 

The Board recognizes that the most recent VA examination 
report includes an opinion that the veteran ambulates with 
difficulty.  However, the Board finds that any ambulatory 
impairment caused by the veteran's right knee disability due 
to complaints of instability, is contemplated in the 30 
percent rating assigned which represents severe knee 
impairment.  His instability and difficulty walking are in 
the Board's opinion adequately represented in the 30 percent 
rating assigned.   

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

A Lumbar Spine Disability

Service connection for a back disability was granted in 
November 1986 for arthritis of the cervical and lumbar spine, 
and a 10 percent rating was assigned.  In October 1988, the 
RO granted a separate noncompensable evaluation for arthritis 
of the lumbar spine.  In February 1993, a 10 percent rating 
was assigned under Diagnostic Code 5293.  

On VA examination in May 1993, it was noted that there was no 
evidence of fixed deformity and that the musculature of the 
back was normal.  Flexion was to 90 degrees with backward 
extension, left lateral flexion, right lateral flexion, and 
bilateral rotation reported to be normal.  It was noted that 
there was no pain on motion and no neurological involvement.  
X-rays showed hypertrophic and degenerative change with disc 
space narrowing at L3-L4.  The diagnosis was, arthritis of 
the lumbosacral spine.  

At a hearing before the undersigned member of the Board in 
March 1995, the veteran reported that he had muscle spasms in 
his back with pain radiating into his legs.  A complete 
transcript is of record.  

The veteran was examined by VA in March 1997.  He complained 
of constant dull pain which radiated into the buttocks and 
difficulty ambulating long distances or periods.  Examination 
showed lumbar paraspinal muscular spasm from L3 to S1.  
Forward flexion was reported to be to 30 degrees; side 
bending was to 15 degrees; extension was to 10 degrees; and 
rotation was to 0 degrees.  Straight leg raising was 
negative, and there was no gross dermatomal sensory loss in 
either lower extremity.  Deep tendon reflexes were 0/5.  X-
rays showed diffuse osteoarthritic degenerative changes.  The 
clinical impression was, lumbar degenerative disc disease 
without significant radiculopathy.  The examiner stated that 
the veteran fatigued with just walking across the clinic and 
could not be stressed on a treadmill because of his multiple 
orthopedic lower extremity disabilities and his back.  

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
is assigned a 10 percent disability rating.  Moderate 
intervertebral disc syndrome, characterized by recurring 
attacks is assigned a 20 percent disability rating.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome warrants a 
60 percent rating. 38 C.F.R. § 4.71a, Code 5293 (1998).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent rating.  Moderate limitation of 
motion warrants a 20 percent rating.  A 40 percent rating 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (1998).  

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side. 
38 C.F.R. § 4.71a, Code 5292 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (1998). It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

While there is no showing of the manifestations required to 
support an increased rating beyond 20 percent under 
Diagnostic Codes 5293 and 5295, the Board finds that the 
limitation of motion of the veteran's low back due to 
arthritis warrants a 40 percent rating under Diagnostic Code 
5292.  The March 1997 VA examination reveals range of motion 
of the lumbar spine was forward flexion to 30 degrees, side 
bending was to 15 degrees; extension was to 10 degrees; and 
rotation was to 0 degrees.  These findings reflect severe 
limitation of lumbar motion.  Thus a 40 percent rating is 
warranted.  

Since there is no showing of pronounced intervertebral disc 
syndrome a rating beyond 40 percent is not shown by the 
record.  38 C.F.R. Part 4, Diagnostic Code 5293.  The 
evidence does not reveal the presence of persistent low back 
symptoms compatible with sciatic neuropathy with absent ankle 
jerk or other neurological findings and little intermittent 
relief that produce pronounced impairment to support the 
assignment of a 60 percent rating for this condition.  It is 
noted that the most recent examination report found that 
significant radiculopathy was not demonstrated.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991). Furthermore, the Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints. See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, the veteran does 
not exhibit deformity, atrophy, fasciculation, or other signs 
of disability greater than the impairment recognized by the 
current evaluation.  It is noted that he has been reported to 
have difficulty ambulating; however this has been attributed 
to several orthopedic disabilities, and is not shown to be 
caused by his lumbar spine disability exclusively.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating beyond the 40 percent 
rating for severe motion limitation.


ORDER

An increased rating for a low back disorder to 40 percent is 
granted, subject to the regulations governing payment of 
monetary awards.

An increased evaluation for a right knee disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

